An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-218
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 5 August 2014


STATE OF NORTH CAROLINA

      v.                                      Sampson County
                                              Nos. 12 CRS 1593-5; 50683-4
BOBBY GLENN AUTRY



      Appeal by defendant from judgments entered 30 October 2013

by   Judge    Arnold   O.    Jones   in   Sampson     County    Superior     Court.

Heard in the Court of Appeals 21 July 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Thomas J. Campbell, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Emily H. Davis, for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Bobby    Glenn      Autry   (“Defendant”)      appeals     from    judgments

entered      upon   his     convictions     of    three     counts      of   felony

possession of immediate precursor chemical with the intent to

manufacture methamphetamine1 (pseudoephedrine, sulfuric acid, and


1
  While the judgment in 12 CRS 1594 and 50684 states “Poss/Dist
Precursor Chemical (pseudoephedrine)” and “Poss/Dist Precursor
Chemical (sulfuric acid)” respectively, the indictments and jury
                                          -2-
ethyl ether), one count of trafficking in methamphetamine, one

count    of     possession    of     methamphetamine,      and   one    count   of

possession of drug paraphernalia.               After careful review, we find

no error.

      The State’s evidence tended to show the following facts.

Defendant resided with his mother in a mobile home that was a

two     minute    walk    from      his   sister   Wanda     King’s    residence.

Detective William Carr of the Sampson County Sherriff’s Office

drove to Ms. King’s residence to determine if a stolen tractor

was on the premises.              Upon arrival, the detective saw a metal

building located behind Ms. King’s residence with a surveillance

camera attached to it.            He approached the building and found the

door was locked.         Defendant was standing inside the building at

the sink.        When    Defendant saw the detective,            he immediately

opened    the    door.       At    that   point,   several    agents    from    the

sheriff’s office arrived on the scene to assist Detective Carr.

After obtaining consent from Ms. King, the officers assisted

with Detective Carr’s search for stolen property by examining

the inside and surroundings of the metal building.                     They found




instructions   were  for  possession of  precursor chemical
(pseudoephedrine; sulfuric acid) with intent to manufacture
methamphetamine.
                                            -3-
47   items    of       evidence       consistent      with     the   manufacture      of

methamphetamine, including pseudoephedrine tablets.

     Defendant was charged with four counts of possession of

precursor chemical (ethyl ether, sulfuric acid, pseudoephedrine,

lithium);     trafficking        in    methamphetamine;         possession    of    drug

paraphernalia; possession of methamphetamine; and manufacture of

methamphetamine.           The charge of manufacturing methamphetamine

was dismissed for insufficient evidence and Defendant was found

not guilty of possession of precursor chemical (lithium) with

intent   to       manufacture         methamphetamine.             The    trial    court

consolidated 12 CRS 1594 and 50684 and sentenced Defendant to 17

to 30 months in prison for possession of precursor chemicals

(pseudoephedrine and sulfuric acid) with intent to manufacture

methamphetamine. That sentence ran consecutively to Defendant’s

70 to 84 month term for trafficking, 17 to 30 month term for

possession        of     ethyl      ether      with     intent       to    manufacture

methamphetamine,           60-day       term      for        possession      of     drug

paraphernalia, and 17 to 30 month sentence, suspended for 36

months       of        supervised       probation,           for     possession       of

methamphetamine.

     Defendant’s sole argument on appeal is that the trial court

erred by denying his motion to dismiss the charge of felony
                                               -4-
possession of precursor chemical pseudoephedrine with the intent

to    manufacture       methamphetamine              under   N.C.        Gen.    Stat.    § 90-

95(d1)(2)(a) (2013).            We disagree.

       “Upon review of a motion to dismiss, the court determines

whether there is substantial evidence, viewed in the light most

favorable to the State, of each essential element of the offense

charged    and     of     the       defendant      being     the     perpetrator         of   the

offense.”        State v. Lane, 163 N.C. App 495, 499, 594 S.E.2d 107,

110 (2004).        “Substantial evidence is such relevant evidence as

a     reasonable       mind     might        accept    as    adequate       to     support     a

conclusion.”       State v. Brown, 310 N.C. 563, 566, 313 S.E.2d 585,

587    (1984).         “[T]he        State    is     entitled      to     every    reasonable

intendment and every reasonable inference to be drawn therefrom;

contradictions and discrepancies are for the jury to resolve and

do not warrant dismissal[.]”                   State v. Hill, 365 N.C. 273, 275,

715     S.E.2d     841,       843    (2011)        (citation       and    quotation       marks

omitted).         If    the     evidence       “is    sufficient         only     to   raise    a

suspicion    or     conjecture          as    to    either     the      commission       of   the

offense or the identity of the defendant as the perpetrator of

it, the motion for nonsuit should be allowed.                            This is true even

though the suspicion so aroused by the evidence is strong.”                                    In
                                       -5-
re Vinson, 298 N.C. 640, 656–57, 260 S.E.2d 591, 602 (1979)

(citation omitted).

       It is unlawful to (1) possess a precursor chemical with (2)

intent to manufacture methamphetamine.              See N.C. Gen. Stat. §

90-95(d1)(2)(a).          Defendant is not challenging his constructive

possession      of        pseudoephedrine,    an   identified     controlled

substance and precursor chemical.            See N.C. Gen. Stat. §§ 90-95

(d2)(37),     90-87(5)       (2013).    Instead,   Defendant    argues    that

because he was acquitted of possession of lithium with intent to

manufacture methamphetamine, and because there was no evidence

that he possessed ammonia, the State’s evidence was insufficient

to    show   that    he    possessed   the   pseudoephedrine    tablets   with

intent to manufacture methamphetamine rather than for personal

use.    We are not persuaded.

       N.C. Gen. Stat. § 90–87 (15) (2013) defines “manufacture”

as:

             the production, preparation, propagation,
             compounding, conversion, or processing of a
             controlled substance by any means, whether
             directly or indirectly, artificially or
             naturally, or by extraction from substances
             of a natural origin, or independently by
             means of chemical synthesis, or by a
             combination  of   extraction   and  chemical
             synthesis;    and    “manufacture”   further
             includes any packaging or repackaging of the
             substance or labeling or relabeling of its
             container except that this term does not
                                         -6-
            include the preparation or compounding of a
            controlled substance by an individual for
            his own use[.]

Our Supreme Court has stated that “[i]ntent is an attitude or

emotion of the mind and is seldom, if ever, susceptible of proof

by     direct      evidence,     it     must      ordinarily         be   proven     by

circumstantial evidence, i.e., by facts and circumstances from

which it may be inferred.”             State v. Gammons, 260 N.C. 753, 756,

133 S.E.2d 649, 651 (1963); see also State v. Alderson, 173 N.C.

App. 344, 348, 618 S.E.2d 844, 847 (2005) (holding that intent

to    manufacture,     sell     and     deliver       methamphetamine        could    be

inferred by circumstantial evidence including “numerous items .

. . consistent with the manufacture of methamphetamine.”).

       Here, taken in the light most favorable to the State, we

conclude that the State presented sufficient evidence from which

a     reasonable     juror     could    infer        an     intent   to   manufacture

methamphetamine.        First, the State submitted into evidence a

laboratory report which stated that the chemical makeup of all

the     methamphetamine        found    in     the        metal   building    included

pseudoephedrine.        Second, SBI Special Agent Amanda Aharon, a

forensic        chemist,       testified        and         confirmed     that       the

methamphetamine recovered from Defendant was manufactured using

the ammonia method, which requires ethyl ether, sulfuric acid,
                                                -7-
pseudoephedrine, ammonia, and lithium.                             Additionally, Defendant,

a self-identified methamphetamine cook and user, was convicted

of possession of ethyl ether and sulfuric acid with intent to

manufacture methamphetamine, and lithium batteries were found

close     to       the        pseudoephedrine           tablets.           Furthermore,         the

pseudoephedrine           tablets       were       found      in    the   same      location    as:

multiple       zip-loc         plastic      bags,       5    containers        of   salt,     drain

cleaner,       3    containers          of     starter         fluid,      2     containers      of

isopropyl and denatured alcohol, coffee filters, 3 funnels, a

large     amount         of     plastic       tubing,        plastic      pitchers,      plastic

gloves, 2 propane cylinders with torches, a fire extinguisher, 2

digital    scales,            burnt    aluminum         foil,       and   multiple     caps    and

containers,         all        of     which    are          items     associated       with    the

manufacture of methamphetamine.

    Given the substantial number of incriminating items found

with the pseudoephedrine, as well as Defendant’s admission that

he was a methamphetamine cook, we conclude there was sufficient

evidence for a jury to reasonably infer Defendant possessed the

pseudoephedrine            with       intent       to       manufacture        methamphetamine,

rather than merely for personal use.                               Accordingly, we hold the

trial   court        did       not    err     by    denying         Defendant’s       motion     to

dismiss.
                          -8-
NO ERROR.

Judges BRYANT and STROUD concur.

Report per Rule 30(e).